DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 and 08 November 2021 are compliant with 37 CFR 1.97 and are being considered by the examiner.
The information disclosure statement filed 26 February 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because: 
In figure 5, unlabeled box elements should be provided with descriptive text labels. See 37 CFR 1.84(n).
In figures 6A-6B, elements "[S100]" and “[S200]” are required to have a lead line to show their relationship with their elements in the drawing. A connection line or bracket is required to show the relationship between all elements in the figure. See 37 C.F.R. 1.84(q).
In figures 6A-6B, elements “[OVERALL PROCESS]”, "[S100]" and “[S200]” shouldn't be enclosed by brackets. See 37 CFR 1.84(p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5 and 7 are objected to because of the following informalities:  
In claim 1, line 8 recites "with arm swing" which is suggested to be changed to --with an arm swing-- for clarity. In line 12 "on the basis" is suggested to be changed to --on a basis-- to provide antecedent basis.
In claim 2, line 7 recites “in the case” which is suggested to be changed to --in a case-- to provide antecedent basis. Line 9 recites “in the case” which is suggested to be changed to --in a case-- to provide antecedent basis. 
In claim 3, line 7 recites “the basis” which is suggested to be changed to --a basis-- to provide antecedent basis. Lines 9-10 recite “in the case” which is suggested to be changed to --in a case-- to provide antecedent basis. Line 12 recites “the case” which is suggested to be changed to --a case-- to provide antecedent basis.
In claim 5, line 5 recites “the basis” which is suggested to be changed to --a basis-- to provide antecedent basis. Line 8 recites “in the case” which is suggested to be changed to --in a case-- to provide antecedent basis. 
In claim 7, line 4 recites “on the basis” which is suggested to be changed to --on a basis-- to provide antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a drive unit that drives the wheel", as recited in line 5 of claim 1. 
The limitation of “a handle guide unit … which guides the handle in a movable range”, as recited in lines 9-10 of claim 1.
The limitation of “a handle information acquisition unit that acquires information on the handle”, as recited in line 11 of claim 1.
The limitation of “a grasp detection unit that detects whether or not the handle is grasped by the user”, as recited in lines 2-3 of claim 2 and lines 2-3 of claim 3.
The limitation of “a handle movement limiting unit that permits and prohibits movement of the handle”, as recited in lines 4-5 of claim 3.
The limitation of “an expansion and contraction mechanism that enables expansion and contraction in a projection direction”, as recited in lines 6-7 of claim 4.
The limitation of “a load unit that generates a load on movement of the handle”, as recited in line 3 of claim 6.
The limitation of “an assist unit that generates an assist force for assisting the movement of the handle”, as recited in lines 4-5 of claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 5 recites the term “the handle is provided on the rails” and it is unclear how a single handle is provided on the pair of right and left rails. 
Regarding claim 5, line 2 recites “a pair of right and left drive wheels” and it is unclear if the wheels are the same as or in addition to the plurality of wheels as recited in line 3 of claim 1.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakai (JP 2011/115323 A) in view of Johnson (9,795,825 B2).
Regarding claim 1, in figures 1-8 Sakakai discloses a walking assist device (walking assistance robot 10) comprising: a frame (vehicle body 120); a plurality of wheels (drive wheels 12W) provided at a lower end of the frame 120 and including at least one drive wheel (both wheels 12W are powered and driven by a motor 13M, see fig. 4 and page 8 lines 3-6); a drive unit (motor 13M) that drives the drive wheel (the drive unit 13M is actuated to control the rotation of the plurality of wheels 12W, see fig. 4 and page 8 lines 3-6); a battery (the device 10 includes a built in power supply, see page 10 lines 35-38) that causes the drive unit 13M to operate (the battery powers the drive unit 13M, see page 10 lines 35-38); a handle (arm swing input unit 190) that is grasped by a user and that is movable back and forth with respect to the frame 120 in accordance with arm swing performed during walk of the user (the handle 190 is pivoted back and forth by the user in accordance with the users arm swing performed during a gait motion, see page 11 lines 6-7, page 13 lines 40-41 and page 15 lines 1-10); a handle information acquisition unit (arm swing measurement unit 230) that acquires information on the handle 190 (the handle information acquisition unit 230 monitors movement of the handle 190, via sensors of the handle information acquisition unit 230, and relays the information to a walking state measurement unit 200 to be sent to a controller 300, see page 11 lines 6-7, page 13 lines 40-41 and page 15 lines 1-10); and a control unit (controller 300) that controls the drive unit 13M on the basis of the information which is acquired by the handle information acquisition unit 230 (the control unit 300 uses information gathered from the sensors of the handle information acquisition unit 230 to determine how to control the drive unit 13M based on the user’s movement of the handle 190, see page 10 line 33 to page 11 line 27).
Sakakai discloses everything as claimed including the handle, but lacks a detailed description of a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user.
However, in figures 16A and 25-27 Johnson teaches that a mobile walking assist device includes a pair of handles 2802 which are moved along handle guide units 2804, on which each of the handles 2802 are provided, and which guide the handles 2802 along a movable range, defined by the length of the handle guide units 2804, in accordance with an arm swing of a user while the user is performing a gait motion (the user grasps the handles 2802 and performs a gait motion where the upper body swings one arm forward while the other arm moves rearward, the handles 2802 following the motion of the user’s arm swing and are guided along the handle guide units 2804 to synchronize the movement of the user’s upper body with the lower body during the gait motion, by having one handle 2802 move forward along with one of the user’s arms as the other handle 2802 moves rearward along with the user’s other arm in a reciprocating motion, see col. 17 lines 8-30, col. 21 line 26 to col. 22 ln. 49 and col. 26 lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakakai’s frame with the addition of a handle guide unit and to have modified Sakakai’s handles to be provided on the handle guide unit, as taught by Johnson, to provide the user with a greater range of motion while performing an arm swing motion during the walk.
Regarding claim 4, the modified Sakakai device discloses that the handle guide unit is a pair of right and left rails provided on the frame to limit movement of the handle in the movable range in accordance with the arm swing performed during the walk (the handle guide unit 2804 is shown to be a pair of right and left rails on the frame of 2800, the handle guide unit 2804 limits the movement of the handle to be within the movable range defined by the length of rails of the handle guide unit 2804 during the arm swing motion, see fig. 27 col. 17 lines 8-30, col. 21 line 26 to col. 22 ln. 49 and col. 26 lines 3-18 of Johnson); and the handle is provided on the rails to project upward so as to be slidable along the rails (the handle 2802 is shown to project upward when slid along and positioned on the rails of the handle guide unit 2804, see fig. 27 of Johnson), but lacks a detailed description of an expansion and contraction mechanism that enables expansion and contraction in a projection direction.
However, in figure 1A Johnson teaches that a handle 180 includes an expansion and contraction mechanism 128/150 that enables expansion and contraction of the handle 180 in a projection direction (the user adjusts clevis adjustment knob 128 to raise or lower the support member 150 to extend the height of the handle 180 relative a mount 110, see col. 13 line 53 to col. 14 line 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sakakai handles with the addition of an expansion and contraction mechanism, as taught by Sakakai, to allow the handle to accommodate users of varying heights.
Regarding claim 7, the modified Sakakai device discloses that the control unit controls the drive unit such that the walking assist device travels forward by an amount corresponding to movement of the handle with respect to the handle guide unit on the basis of the information from the handle information acquisition unit (the control unit 300 receives information, from the handle information acquisition unit 230, regarding movement of the handle 190, with respect to the handle guide unit as taught by Johnson, to determine how to control the drive unit 13M such that the walking assist device 10 travels forward by an amount corresponding to the movement of the handle 190, see page 9 lines 25-39, page 10 lines 20-23 and page 11 lines 9-27 of Sakakai).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakai and Johnson as applied to claim 1 above, and further in view of Katayama et al. (2017/0001656 A1).
Regarding claim 2, the modified Sakakai device discloses everything as claimed including the handle information acquisition unit and that the control unit controls the drive wheels to be suppressed in the case that the control unit detects that the user is falling, see page 8 lines 38-45 of Sakakai, but lacks a detailed description of the handle information acquisition unit including a grasp detection unit that detects whether or not the handle is grasped by the user; and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped.
However, in figures 1-2 Katayama teaches that a handle information acquisition unit 51/52 includes a grasp detection unit 51a/51b that detects whether or not the handles 22/24 are grasped by the user (the handle information acquisition unit 51/52 receives information from the grasp detection unit 51a/51b to determine if the user is grasping the handles 22/24, see para. [0082]); and a control unit 50 determines whether or not the handles 22/24 are grasped by the user on the basis of information from the grasp detection unit 51a/51b, unlocks drive wheels 30 in the case where it is determined that the handles 22/24 are grasped, and locks drive wheels 30 in the case where it is determined that the handles are not grasped 22/24 (if the control unit 50 determines that neither of the handles 22/24 are grasped, as detected by the grasp detection unit 51a/51b, for a predetermined period of time then the control unit 50 controls a braking system 14 to lock drive wheels 30 of the device, see para. [0152]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sakakai handle information acquisition unit to include a grasp detection unit and to modify the control unit to lock or unlock the drive wheel based on whether or not the handles are grasped, as taught by Katayama, to preserve the battery life of the device, see para. [0152] lines 14-16 of Katayama.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakai and Johnson as applied to claim 1 above, and further in view of Shirakawa et al. (2015/0053042 A1).
Regarding claim 5, the modified Sakakai device discloses everything as claimed, including the plurality of wheels, including the drive wheel, is a pair of independently driven right and left drive wheels and that the control unit determines if the user desires a right or left turn on the basis of information from the handle acquisition unit (each of the right and left drive wheels 12W is independently driven by the drive unit 13M, see page 9 line 37 of Sakakai; the handle information acquisition unit 230 detects motion of the handle 190 to provide the control unit 300 with information so that the control unit 300 can determine if the user intends a right or left turn, see page 9 lines 25-39, page 10 lines 20-23 and page 11 lines 9-27 of Sakakai), but lacks a detailed description of the pair of right and left drive wheels being independently driven by the drive unit; and the control unit determines whether or not the user desires a right turn or a left turn on the basis of the information from the handle information acquisition unit, and controls the drive unit such that there occurs a difference between respective rotational speeds of the right and left drive wheels in the case where it is determined that the user desires a right turn or a left turn.
However, in figures 1, 3 and 7 Shirakawa teaches that a plurality of wheels 31 are independently driven by a drive unit 91 and that a control unit 80 determines whether or not a user desires a right turn or a left turn on the basis of information from a handle information acquisition unit 70 (the handle information acquisition unit 70 includes grip sensor 71 used to detected if the user intends to perform a right or left turn, and the control unit 80 determines whether or not the user desires to make a right or left turn based off the information provided by the handle information acquisition unit 70, see para. [0047]), and controls the drive unit 91 such that there occurs a difference between respective rotational speeds of the right and left wheels of the plurality of wheels 31 in the case where it is determined that the user desires a right turn or a left turn (if the user intends to perform the left or right turn, the control unit 80 will determine how to independently control the right and left wheels 31 of the plurality of wheels 31 so that there occurs a difference between rotational speeds of each of the wheels to more effectively perform the left or right turn, see paras. [0081]-[0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Shirakawa control unit change the rotational speeds of the respective left and right wheels when performing a left or right turn, as taught by Shirakawa, to allow the user to perform a turn more safely, see para. [0081] lines 9-11 of Shirakawa.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakai and Johnson as applied to claim 1 above, and further in view of Byblow et al. (NZ 563921 A).
Regarding claim 6, the modified Sakakai device discloses that the handle guide unit, as taught by Johnson, but lacks a detailed description of the handle guide unit being provided with a load unit that generates a load on movement of the handle, 
However, in figures 22-24 Johnson teaches a rail includes a load unit 2700 used to generate a load on movement of a handle (the load unit 2700 is a bearing slider that imparts variable resistance on the handle as a user performs an arm swing motion, see col. 25 line 55 to col. 26 line 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sakakai handle guide unit with the addition of a load unit, as taught by Johnson, to provide an alternative therapy to the user by allowing the user to manually increase or decrease a resistance applied to the handle during an arm swing motion, see col. 25 lines 55-56.
The modified Sakakai device discloses everything as claimed including the handles being reciprocated along their respective handle guide units, as taught by Johnson, but lacks a detailed description of an assist unit that generates an assist force for assisting the movement of the handle.
However, in figures 11-13 Byblow teaches an assist unit that generates an assist force for assisting the movement of the handle 15 (a motor provides an indirect assistance force to bars 3/4 of a device 1 to assist the user in moving handles 15 to reduces the total force required by a user to initiate movement of the handles 15 during a rehabilitation regimen, see abstract and page 15 lines 9-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sakakai handle guide unit with the addition of an assist unit, as taught by Byblow, to provide an assistive force to aid users with weak muscle strength in moving the handles, see page 15 lines 9-15 of Byblow.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closet prior arts of record are Sakakai (JP 2011/115323 A) in view of Johnson (9,795,825 B2).
	In figures 1-8 Sakakai discloses a walking assist device 10 comprising: a frame 120; a plurality of wheels 12W provided at a lower end of the frame 120 and including at least one drive wheel (see fig. 4 and page 8 lines 3-6); a drive unit (motor 13M) that drives the drive wheel (see fig. 4 and page 8 lines 3-6); a battery (see page 10 lines 35-38) that causes the drive unit 13M to operate (see page 10 lines 35-38); a handle 190 that is grasped by a user and that is movable back and forth with respect to the frame 120 in accordance with arm swing performed during walk of the user (see page 11 lines 6-7, page 13 lines 40-41 and page 15 lines 1-10); a handle information acquisition unit 230 that acquires information on the handle 190 (see page 11 lines 6-7, page 13 lines 40-41 and page 15 lines 1-10); and a control unit 300 that controls the drive unit 13M on the basis of the information which is acquired by the handle information acquisition unit 230 (see page 10 line 33 to page 11 line 27).
In figures 16A and 25-27 Johnson teaches that a mobile walking assist device includes a pair of handles 2802 which are moved along handle guide units 2804, on which each of the handles 2802 are provided, and which guide the handles 2802 along a movable range, defined by the length of the handle guide units 2804, in accordance with an arm swing of a user while the user is performing a gait motion (see col. 17 lines 8-30, col. 21 line 26 to col. 22 ln. 49 and col. 26 lines 3-18). 
	The prior art of record, neither alone or in combination, disclose the limitations of “the frame or the handle guide unit is provided with a handle movement limiting unit that permits and prohibits movement of the handle with respect to the frame; and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, controls the handle movement limiting unit so as to permit the movement in the case where it is determined that the handle is grasped, and controls the handle movement limiting unit so as to prohibit the movement in the case where it is determined that the handle is not grasped”, as recited in lines 4-12 of claim 3, and any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of Shibata et al. (2020/0009003 A1) in view of Johnson (9,795,825 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the co-pending claims.
Regarding co-pending 1 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 1
Application claim 1
1. A walking assist device comprising: a frame; a pair of right and left arm portions provided on the frame; a pair of right and left grasp portions provided on the pair of right and left arm portions, the grasp portions being graspable by a user and movable in a front-rear direction with respect to the frame; a plurality of wheels provided at a lower end of the frame and including a pair of right and left drive wheels; drive units that drive the respective drive wheels to cause the walking assist device to travel forward; a battery that serves as a power source for the drive units; a drive control unit that controls the drive units; acting force measurement units that measure acting forces on the respective grasp portions; and holding units that hold the respective grasp portions at a predetermined position set in advance with respect to the frame, wherein: the walking assist device travels forward together with the user who walks while grasping the grasp portions and swinging his/her arms; the holding units generate a restoring force for returning the respective grasp portions, which have been displaced from the predetermined position by arm swing by the user, to the predetermined position; and the drive control unit controls the drive units on the basis of the acting forces which are calculated on the basis of detection signals from the acting force measurement units.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.


Thus, it is apparent, for the broadening aspect, that co-pending claim 1 includes underlined features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by co-pending claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over co-pending claim 1 with respect to the broadening aspect.
Co-pending claim 1 does not explicitly recite the structure of “a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user”.
However, in figures 16A and 25-27 Johnson teaches that a mobile walking assist device includes a pair of handles 2802 which are moved along handle guide units 2804, on which each of the handles 2802 are provided, and which guide the handles 2802 along a movable range, defined by the length of the handle guide units 2804, in accordance with an arm swing of a user while the user is performing a gait motion (the user grasps the handles 2802 and performs a gait motion where the upper body swings one arm forward while the other arm moves rearward, the handles 2802 following the motion of the user’s arm swing and are guided along the handle guide units 2804 to synchronize the movement of the user’s upper body with the lower body during the gait motion, by having one handle 2802 move forward along with one of the user’s arms as the other handle 2802 moves rearward along with the user’s other arm in a reciprocating motion, see col. 17 lines 8-30, col. 21 line 26 to col. 22 ln. 49 and col. 26 lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending devices frame with the addition of a handle guide unit and to have modified the co-pending device’s handles to be provided on the handle guide unit, as taught by Johnson, to provide the user with a greater range of motion while performing an arm swing motion during the walk.
  Regarding co-pending claim 5 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 5
Application claim 1
5. A walking assist device comprising: a frame; a pair of right and left arm portions provided on the frame; a pair of right and left grasp portions provided on the pair of right and left arm portions, the grasp portions being graspable by a user and movable in a front-rear direction with respect to the frame; a plurality of wheels provided at a lower end of the frame and including a pair of right and left drive wheels; drive units that drive the respective drive wheels to cause the walking assist device to travel forward; a battery that serves as a power source for the drive units; a drive control unit that controls the drive units; grasp portion position detection units that detect positions of the respective grasp portions with respect to the frame; and holding units that hold the respective grasp portions at a predetermined position set in advance with respect to the frame, wherein: the walking assist device travels forward together with the user who walks while grasping the grasp portions and swinging his/her arms; the holding units generate a restoring force for returning the respective grasp portions, which have been displaced from the predetermined position by arm swing by the user, to the predetermined position; and the drive control unit controls the drive units on the basis of the positions of the respective grasp portions which are calculated on the basis of detection signals from the grasp portion position detection units.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.


Thus, it is apparent, for the broadening aspect, that co-pending claim 5 includes underlined features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by co-pending claim 5, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over co-pending claim 5 with respect to the broadening aspect.
Co-pending claim 5 does not explicitly recite the structure of “a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user”.
However, in figures 16A and 25-27 Johnson teaches that a mobile walking assist device includes a pair of handles 2802 which are moved along handle guide units 2804, on which each of the handles 2802 are provided, and which guide the handles 2802 along a movable range, defined by the length of the handle guide units 2804, in accordance with an arm swing of a user while the user is performing a gait motion (the user grasps the handles 2802 and performs a gait motion where the upper body swings one arm forward while the other arm moves rearward, the handles 2802 following the motion of the user’s arm swing and are guided along the handle guide units 2804 to synchronize the movement of the user’s upper body with the lower body during the gait motion, by having one handle 2802 move forward along with one of the user’s arms as the other handle 2802 moves rearward along with the user’s other arm in a reciprocating motion, see col. 17 lines 8-30, col. 21 line 26 to col. 22 ln. 49 and col. 26 lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending devices frame with the addition of a handle guide unit and to have modified the co-pending device’s handles to be provided on the handle guide unit, as taught by Johnson, to provide the user with a greater range of motion while performing an arm swing motion during the walk.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Shibata et al. (2020/0230015 A1) in view of Johnson (9,795,825 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the co-pending claims.
Regarding co-pending 1 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 1
Application claim 1
1. A walking assist device comprising: a frame; a plurality of wheels provided on the frame and including at least one driving wheel; at least one traveling drive unit configured to drive the at least one driving wheel; a battery configured to operate the at least one traveling drive unit; a pair of right and left handles configured to be gripped by a user to move in a frame front-rear direction that is a front-rear direction of the frame; handle condition detection units configured to detect conditions of the respective handles; an electronic control unit configured to control the at least one traveling drive unit based on the conditions of the handles that are detected based on detection signals from the respective handle condition detection units; a pair of right and left shafts fixed to the respective handles and extending in the frame front-rear direction; and a pair of right and left tubes that are attached to the frame so as to extend in the frame front-rear direction, the tubes being configured to house the respective shafts such that the shafts are movable in the frame front-rear direction.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.


Thus, it is apparent, for the broadening aspect, that co-pending claim 1 includes underlined features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by co-pending claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over co-pending claim 1 with respect to the broadening aspect.
Co-pending claim 1 does not explicitly recite the structure of “a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user”.
However, in figures 16A and 25-27 Johnson teaches that a mobile walking assist device includes a pair of handles 2802 which are moved along handle guide units 2804, on which each of the handles 2802 are provided, and which guide the handles 2802 along a movable range, defined by the length of the handle guide units 2804, in accordance with an arm swing of a user while the user is performing a gait motion (the user grasps the handles 2802 and performs a gait motion where the upper body swings one arm forward while the other arm moves rearward, the handles 2802 following the motion of the user’s arm swing and are guided along the handle guide units 2804 to synchronize the movement of the user’s upper body with the lower body during the gait motion, by having one handle 2802 move forward along with one of the user’s arms as the other handle 2802 moves rearward along with the user’s other arm in a reciprocating motion, see col. 17 lines 8-30, col. 21 line 26 to col. 22 ln. 49 and col. 26 lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending devices frame with the addition of a handle guide unit and to have modified the co-pending device’s handles to be provided on the handle guide unit, as taught by Johnson, to provide the user with a greater range of motion while performing an arm swing motion during the walk.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Kanaya et al. (2019/0262217 A1) in view of Katayama et al. (2017/0001656 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the co-pending claims.
Regarding co-pending 1 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 2
Application claim 2
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel to cause the walking assist device to travel forward or rearward; a battery that serves as a power source for the drive unit; a drive control unit that controls the drive unit; a pair of right and left movable handles that are grasped by a user and that are movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit provided on the frame to guide the movable handles in a movable range in accordance with the arm swing performed during the walk of the user; and a grasp portion state detection unit that detects a state of the movable handles, wherein the drive control unit controls a travel speed of the walking assist device by controlling the drive unit on the basis of the state of the movable handles which is detected using the grasp portion state detection unit.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.

2. The walking assist device according to claim 1, wherein: the handle information acquisition unit includes a grasp detection unit that detects whether or not the handle is grasped by the user; and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped.


Thus, it is apparent, for the broadening aspect, that co-pending claim 1 includes underlined features that are not in application claims 1-2. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 1-2 are anticipated by co-pending claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1-2 are obvious over co-pending claim 1 with respect to the broadening aspect.
Co-pending claim 1 does not explicitly recite the structure of “and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped”.
However, in figures 1-2 Katayama teaches that a handle information acquisition unit 51/52 includes a grasp detection unit 51a/51b that detects whether or not the handles 22/24 are grasped by the user (the handle information acquisition unit 51/52 receives information from the grasp detection unit 51a/51b to determine if the user is grasping the handles 22/24, see para. [0082]); and a control unit 50 determines whether or not the handles 22/24 are grasped by the user on the basis of information from the grasp detection unit 51a/51b, unlocks drive wheels 30 in the case where it is determined that the handles 22/24 are grasped, and locks drive wheels 30 in the case where it is determined that the handles are not grasped 22/24 (if the control unit 50 determines that neither of the handles 22/24 are grasped, as detected by the grasp detection unit 51a/51b, for a predetermined period of time then the control unit 50 controls a braking system 14 to lock drive wheels 30 of the device, see para. [0152]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending claim’s control unit to lock or unlock the drive wheel based on whether or not the handles are grasped, as taught by Katayama, to preserve the battery life of the device, see para. [0152] lines 14-16 of Katayama.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of Kanaya et al. (2020/0078258 A1) in view of Katayama et al. (2017/0001656 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the co-pending claims.
Regarding co-pending 1 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 1
Application claim 2
1. A walking assist device comprising: a frame; a pair of right and left arm portions provided on the frame; a pair of right and left grasp portions provided on the pair of right and left arm portions, the grasp portions being graspable by a user and movable in a front-rear direction with respect to the frame; a plurality of wheels provided at a lower end of the frame and including a drive wheel; a drive unit that drives the drive wheel to cause the walking assist device to travel forward or rearward; a grasp portion drive unit that is configured to move each of the grasp portions in the front-rear direction with respect to the frame; a battery that serves as a power source for the drive unit and the grasp portion drive unit; a control unit that controls the drive unit; and a grasp portion state detection unit that detects a state of each of the grasp portions, wherein the control unit includes: a grasp portion state observation unit that observes a grasp portion state, which is a state of each of the grasp portions, based on a detection signal from the grasp portion state detection unit; a walking state evaluation unit that evaluates a walking state of the user based on the grasp portion state observed using the grasp portion state observation unit; and a correction adjustment unit that adjusts a control command for at least one of the drive unit and the grasp portion drive unit based on the walking state evaluated using the walking state evaluation unit.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.

2. The walking assist device according to claim 1, wherein: the handle information acquisition unit includes a grasp detection unit that detects whether or not the handle is grasped by the user; and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped.


Thus, it is apparent, for the broadening aspect, that co-pending claim 1 includes underlined features that are not in application claims 1-2. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 1-2 are anticipated by co-pending claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1-2 are obvious over co-pending claim 1 with respect to the broadening aspect.
Co-pending claim 1 does not explicitly recite the structure of “and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped”.
However, in figures 1-2 Katayama teaches that a handle information acquisition unit 51/52 includes a grasp detection unit 51a/51b that detects whether or not the handles 22/24 are grasped by the user (the handle information acquisition unit 51/52 receives information from the grasp detection unit 51a/51b to determine if the user is grasping the handles 22/24, see para. [0082]); and a control unit 50 determines whether or not the handles 22/24 are grasped by the user on the basis of information from the grasp detection unit 51a/51b, unlocks drive wheels 30 in the case where it is determined that the handles 22/24 are grasped, and locks drive wheels 30 in the case where it is determined that the handles are not grasped 22/24 (if the control unit 50 determines that neither of the handles 22/24 are grasped, as detected by the grasp detection unit 51a/51b, for a predetermined period of time then the control unit 50 controls a braking system 14 to lock drive wheels 30 of the device, see para. [0152]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending claim’s control unit to lock or unlock the drive wheel based on whether or not the handles are grasped, as taught by Katayama, to preserve the battery life of the device, see para. [0152] lines 14-16 of Katayama.
Regarding co-pending 9 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 1
Application claim 2
9. A walking assist device comprising: a frame; a pair of right and left arm portions provided on the frame; a pair of right and left grasp portions provided on the pair of right and left arm portions, the grasp portions being graspable by a user and movable in a front-rear direction with respect to the frame; a plurality of wheels provided at a lower end of the frame and including a drive wheel; a drive unit that drives the drive wheel to cause the walking assist device to travel forward or rearward; a grasp portion drive unit that is configured to move each of the grasp portions in the front-rear direction with respect to the frame; a battery that serves as a power source for the drive unit and the grasp portion drive unit; a control unit that controls the drive unit; a grasp portion state detection unit that detects a state of each of the grasp portions; and a teaching information output unit that outputs at least one of a sound and an image to communicate teachings to the user, wherein the control unit includes: a grasp portion state observation unit that observes a grasp portion state, which is a state of each of the grasp portions, based on a detection signal from the grasp portion state detection unit; a walking state evaluation unit that evaluates a walking state of the user based on the grasp portion state observed using the grasp portion state observation unit; and a teaching information extraction unit that extracts, from a storage unit that stores teaching information including teachings about a correction of the walking state of the user, the teaching information corresponding to the walking state evaluated by the walking state evaluation unit, and that outputs, from the teaching information output unit, at least one of a sound and an image based on the extracted teaching information.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.

2. The walking assist device according to claim 1, wherein: the handle information acquisition unit includes a grasp detection unit that detects whether or not the handle is grasped by the user; and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped.


Thus, it is apparent, for the broadening aspect, that co-pending claim 9 includes underlined features that are not in application claims 1-2. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 1-2 are anticipated by co-pending claim 9, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1-2 are obvious over co-pending claim 9 with respect to the broadening aspect.
Co-pending claim 9 does not explicitly recite the structure of “and the control unit determines whether or not the handle is grasped by the user on the basis of information from the grasp detection unit, unlocks the drive wheel in the case where it is determined that the handle is grasped, and locks the drive wheel in the case where it is determined that the handle is not grasped”.
However, in figures 1-2 Katayama teaches that a handle information acquisition unit 51/52 includes a grasp detection unit 51a/51b that detects whether or not the handles 22/24 are grasped by the user (the handle information acquisition unit 51/52 receives information from the grasp detection unit 51a/51b to determine if the user is grasping the handles 22/24, see para. [0082]); and a control unit 50 determines whether or not the handles 22/24 are grasped by the user on the basis of information from the grasp detection unit 51a/51b, unlocks drive wheels 30 in the case where it is determined that the handles 22/24 are grasped, and locks drive wheels 30 in the case where it is determined that the handles are not grasped 22/24 (if the control unit 50 determines that neither of the handles 22/24 are grasped, as detected by the grasp detection unit 51a/51b, for a predetermined period of time then the control unit 50 controls a braking system 14 to lock drive wheels 30 of the device, see para. [0152]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the co-pending claim’s control unit to lock or unlock the drive wheel based on whether or not the handles are grasped, as taught by Katayama, to preserve the battery life of the device, see para. [0152] lines 14-16 of Katayama.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Kanaya et al. (2019/0262216 A1) in view of Katayama et al. (2017/0001656 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the co-pending claims.
Regarding claim 1 and the broadening aspect of the application claim, the following comparison between the co-pending claims and the application claims, see underlined features in the co-pending claim, show what elements have been excluded in the presentation of the application claim.  
Co-pending application claim 5
Application claim 1
1. A walking assist device comprising: a frame; an arm portion provided on the frame and having a grasp portion that is graspable by a user; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel to cause the walking assist device to travel forward or rearward; a battery that serves as a power source for the drive unit; a drive control unit that controls the drive unit; and an operation mode switching unit, wherein: the walking assist device travels forward or rearward together with the user who walks while grasping the grasp portion; and the operation mode switching unit switches between a training mode, in which a load is applied to operation of a body of the user performed as the user walks, and an assist mode, in which a load on operation of the body of the user performed as the user walks is alleviated.
5. The walking assist device according to claim 4, wherein: the arm portion has a pair of right and left handle guide units provided on the frame so as to extend along a front-rear direction of the frame, and movable handles provided on the respective handle guide units so as to be movable in the front-rear direction along the handle guide units, the movable handles each serving as the grasp portion; the grasp portion state detection unit has a movable handle movement amount detection unit that detects at least one of an arm position, an arm swing speed, and an arm swing width at a time when the user walks while grasping the movable handles and swinging his or her arms, and a movable handle acting force detection unit that detects a movable handle acting force with which the user pushes forward and pulls rearward the movable handles which are grasped by the user; and the state of the grasp portion is calculated on the basis of the at least one of the arm position, the arm swing speed, the arm swing width, and the movable handle acting force.
1. A walking assist device comprising: a frame; a plurality of wheels provided at a lower end of the frame and including at least one drive wheel; a drive unit that drives the drive wheel; a battery that causes the drive unit to operate; a handle that is grasped by a user and that is movable back and forth with respect to the frame in accordance with arm swing performed during walk of the user; a handle guide unit on which the handle is provided and which guides the handle in a movable range in accordance with the arm swing performed during the walk of the user; a handle information acquisition unit that acquires information on the handle; and a control unit that controls the drive unit on the basis of the information which is acquired by the handle information acquisition unit.



Thus, it is apparent, for the broadening aspect, that co-pending claim 1 includes underlined features that are not in application claims 1-2. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 1-2 are anticipated by co-pending claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 1-2 are obvious over co-pending claim 1 with respect to the broadening aspect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsieh (6,522,255 B1) is cited to show a control unit for disabling power to a handle.
Chazalon et al. (2016/0151675 A1) is cited to show a control unit for disabling power to a walking device.
Hane et al. (2017/0129523 A1) is cited to show a wheel lock mechanism.
Dalton (9,770,380 B1) is cited to show a control unit operating a locking mechanism.
Bramsiepe et al. (2017/0326019 A1) is cited to show a control unit for disabling power to a handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785